                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 DANIELLE C.,1                                         Case No. 3:18-cv-234-SI

                 Plaintiff,                            OPINION AND ORDER

           v.

 NANCY A. BERRYHILL, Deputy
 Commissioner for Operations, performing the
 duties and functions not reserved to the
 Commissioner of Social Security,

                 Defendant.




George J. Wall, 825 NE 20th Ave., Suite 330, Portland, OR 97232. Of Attorneys for Plaintiff.

Billy J. Williams, United States Attorney, and Renata Gowie, Assistant United States Attorney,
UNITED STATES ATTORNEY’S OFFICE, 1000 SW Third Avenue, Suite 600, Portland, OR 97204;
Joseph J. Langkamer, Special Assistant United States Attorney, OFFICE OF GENERAL COUNSEL,
Social Security Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA 98104. Of
Attorneys for Defendant.




       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. When applicable, this opinion uses the same
designation for the non-governmental party’s immediate family member.



PAGE 1 – OPINION AND ORDER
Michael H. Simon, District Judge.

       Danielle C. (“Plaintiff”) seeks judicial review of the final decision of the Commissioner

of the Social Security Administration (“Commissioner”) denying her application for disability

insurance benefits (“DIB”) under Title II and supplemental security income (“SSI”) under

Title XVI of the Social Security Act. For the reasons the follow, the decision is reversed and

remanded for further proceedings.

                                    STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the findings are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). “Substantial evidence” means

“more than a mere scintilla but less than a preponderance.” Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)). It means “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quoting Andrews, 53 F.3d at 1039).

       When the evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Variable interpretations of the evidence are insignificant if the Commissioner’s

interpretation is a rational reading of the record, and this Court may not substitute its judgment

for that of the Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193,

1196 (9th Cir. 2004). “[A] reviewing court must consider the entire record as a whole and may

not affirm simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495

F.3d 625, 630 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

Cir. 2006) (quotation marks omitted)). A reviewing court may not affirm the Commissioner on a

ground upon which the Commissioner did not rely. Id.; see also Bray, 554 F.3d at 1226.


PAGE 2 – OPINION AND ORDER
                                         BACKGROUND

A. Plaintiff’s Application

       Plaintiff applied for DIB and SSI on November 20, 2013. Administrative Record

(“AR”) 18. She alleged disability beginning September 1, 2004, due to fibromyalgia,

endometriosis, chronic fatigue, chronic depression, post-traumatic stress disorder (“PTSD”),

chronic pain, borderline personality disorder, cyclothymia, a learning disability, and pelvic organ

prolapse. AR 18, 89. Plaintiff was born in 1988 and was 15 years old on the alleged disability

onset date. AR 89. Plaintiff has a high school education and has taken some college classes but

never obtained any certificates or degrees. AR 969. From 2005 to 2013, Plaintiff worked short

stints as a cashier, nutrition specialist, and waitress, never lasting more than a few months at any

given job. AR 241. From 2007 to 2011, Plaintiff had a part-time job working one day per week

as a learning assistant at a school district. AR 241, 247.

       The Commissioner initially denied Plaintiff’s application on March 28, 2014, and again

on reconsideration on August 12, 2014. AR 18. Plaintiff requested a hearing before an

Administrative Law Judge (“ALJ”), which was held on February 26, 2016. AR 38. At the

hearing, the ALJ heard testimony from Plaintiff and vocational expert (“VE”) Richard Hinks.

AR 38-86. The ALJ issued a decision on August 31, 2016, finding Plaintiff not disabled. AR 18-

31. Plaintiff petitioned the Appeals Council for review. AR 214-15. The Appeals Council denied

her petition on December 5, 2017, at which date the ALJ’s decision became the final decision of

the Commissioner. AR 1-6. Plaintiff now seeks review in this Court.

B. The Sequential Analysis

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.


PAGE 3 – OPINION AND ORDER
§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is

potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:

       1.      Is the claimant performing “substantial gainful activity?” 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This activity is work involving
               significant mental or physical duties done or intended to be done for pay
               or profit. 20 C.F.R. §§ 404.1510, 416.910. If the claimant is performing
               such work, she is not disabled within the meaning of the Act. 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is not performing
               substantial gainful activity, the analysis proceeds to step two.

       2.      Is the claimant’s impairment “severe” under the Commissioner’s
               regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An
               impairment or combination of impairments is “severe” if it significantly
               limits the claimant’s physical or mental ability to do basic work activities.
               20 C.F.R. §§ 404.1521(a), 416.921(a). Unless expected to result in death,
               this impairment must have lasted or be expected to last for a continuous
               period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
               claimant does not have a severe impairment, the analysis ends. 20 C.F.R.
               §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has a severe
               impairment, the analysis proceeds to step three.

       3.      Does the claimant’s severe impairment “meet or equal” one or more of the
               impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
               then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii),
               416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
               the listed impairments, the analysis continues. At that point, the ALJ must
               evaluate medical and other relevant evidence to assess and determine the
               claimant’s “residual functional capacity” (“RFC”). This is an assessment
               of work-related activities that the claimant may still perform on a regular
               and continuing basis, despite any limitations imposed by his or her
               impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),
               416.945(b)-(c). After the ALJ determines the claimant’s RFC, the analysis
               proceeds to step four.



PAGE 4 – OPINION AND ORDER
       4.      Can the claimant perform his or her “past relevant work” with this RFC
               assessment? If so, then the claimant is not disabled. 20 C.F.R.
               §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant cannot perform
               his or her past relevant work, the analysis proceeds to step five.

       5.      Considering the claimant’s RFC and age, education, and work experience,
               is the claimant able to make an adjustment to other work that exists in
               significant numbers in the national economy? If so, then the claimant is
               not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),
               404.1560(c), 416.960(c). If the claimant cannot perform such work, he or
               she is disabled. Id.

See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140-41. The

Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id.; see also 20 C.F.R. §§ 404.1566, 416.966

(describing “work which exists in the national economy”). If the Commissioner fails to meet this

burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however,

the Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 953-54;

Tackett, 180 F.3d at 1099.

C. The ALJ’s Decision

       At step one, the ALJ determined that Plaintiff had not engaged in substantial gainful

activity since September 1, 2014, the alleged onset date. AR 20. At step two, the ALJ found that

Plaintiff had the following severe impairments: lumbar spine degenerative disc disease, obesity,

fibromyalgia, adjustment disorder with mixed anxiety and depressed mood, PTSD, and



PAGE 5 – OPINION AND ORDER
borderline personality disorder. Id. The ALJ found that Plaintiff’s pelvic pain secondary to

endometriosis, unspecified depressive disorder, somatic symptom disorder, panic disorder, and

marijuana abuse were non-severe. AR 21. The ALJ also concluded that there was a lack of

objective evidence to substantiate the existence of Plaintiff’s alleged restless leg syndrome and

learning disability. Id.

        At step three, the ALJ determined that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled one of the listed impairments. AR 21-

23. The ALJ next assessed Plaintiff’s RFC and found that Plaintiff could perform light work as

defined in 20 C.F.R. 404.1567(b) and 416.967(b), with certain limitations. AR 23. Specifically,

the ALJ found that Plaintiff is not able to climb ladders, ropes, or scaffolds; can frequently climb

ramps and stairs; occasionally stoop, kneel, crouch, and crawl; can perform work that does not

require concentrated exposure to hazards or vibrations; is able to perform simple, routine tasks

defined as no greater than reasoning level 2, not at a production rate pace; she can have

occasional superficial contact with the public and co-workers; and her work should involve no

team tasks. Id.

        At step four, the ALJ determined that Plaintiff had no past relevant work. AR 29. At step

five, the ALJ relied on the VE’s testimony to conclude that Plaintiff could perform jobs that exist

in significant numbers in the national economy, including lot attendant, laundry sorter, and

tanning salon attendant. AR 29-30. Thus, the ALJ found that Plaintiff was not disabled. AR 30.

                                          DISCUSSION

        Plaintiff argues that the ALJ erred by: (A) improperly assessing the medical opinions of

examining physician Gregory Cole, Ph.D. and treating licensed professional counselor (“LPC”)

Wendy Bauman; and (B) improperly concluding that Plaintiff’s endometriosis was not a severe

impairment.


PAGE 6 – OPINION AND ORDER
A. Medical Opinion Evidence

       The ALJ is responsible for resolving conflicts in the medical record, including conflicts

among physicians’ opinions. Carmickle v. Comm’r of Soc. Sec., 533 F.3d 1155, 1164 (9th Cir.

2008). The Ninth Circuit distinguishes between the opinions of three types of physicians: treating

physicians, examining physicians, and non-examining physicians. Generally, “a treating

physician’s opinion carries more weight than an examining physician’s, and an examining

physician’s opinion carries more weight than a reviewing physician’s.” Holohan v. Massanari,

246 F.3d 1195, 1202 (9th Cir. 2001). If a treating physician’s opinion is supported by medically

acceptable techniques and is not inconsistent with other substantial evidence in the record, the

treating physician’s opinion is given controlling weight. Id.; see also 20 C.F.R. § 404.1527(d)(2).

A treating doctor’s opinion that is not contradicted by the opinion of another physician can be

rejected only for “clear and convincing” reasons. Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194,

1198 (9th Cir. 2008). If a treating doctor’s opinion is contradicted by the opinion of another

physician, the ALJ must provide “specific and legitimate reasons” for discrediting the treating

doctor’s opinion. Id.

       In addition, the ALJ generally must accord greater weight to the opinion of an examining

physician than that of a non-examining physician. Orn, 495 F.3d at 631. As is the case with the

opinion of a treating physician, the ALJ must provide “clear and convincing” reasons for

rejecting the uncontradicted opinion of an examining physician. Pitzer v. Sullivan, 908 F.2d 502,

506 (9th Cir. 1990). If the opinion of an examining physician is contradicted by another

physician’s opinion, the ALJ must provide “specific, legitimate reasons” for discrediting the

examining physician’s opinion. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). An ALJ may

reject an examining, non-treating physician’s opinion “in favor of a nonexamining, nontreating

physician when he gives specific, legitimate reasons for doing so, and those reasons are


PAGE 7 – OPINION AND ORDER
supported by substantial record evidence.” Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995),

as amended (Oct. 23, 1995).

       Specific, legitimate reasons for rejecting a physician’s opinion may include its reliance

on a claimant’s discredited subjective complaints, inconsistency with medical records,

inconsistency with a claimant’s testimony, inconsistency with a claimant’s daily activities, or

that the opinion is brief, conclusory, and inadequately supported by clinical findings. Bray, 554

F.3d at 1228; Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008); Andrews, 53 F.3d at

1042-43. An ALJ errs by rejecting or assigning minimal weight to a medical opinion “while

doing nothing more than ignoring it, asserting without explanation that another medical opinion

is more persuasive, or criticizing it with boilerplate language that fails to offer a substantive

basis” for the ALJ’s conclusion. Garrison v. Colvin, 759 F.3d 995, 1013 (9th Cir. 2014); see also

Smolen v. Chater, 80 F.3d 1273, 1286 (9th Cir. 1996) (noting that an ALJ effectively rejects an

opinion when he or she ignores it).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.” Garrison, 759 F.3d at 1012 (quoting Reddick v. Chater, 157 F.3d

715, 725 (9th Cir. 1998)). In other words, “[t]he ALJ must do more than offer his conclusions.

He must set forth his own interpretations and explain why they, rather than the doctors’, are

correct.” Reddick, 157 F.3d at 725 (citing Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir.

1988)). “[T]he opinion of a non-examining medical advisor cannot by itself constitute substantial

evidence that justifies the rejection of the opinion of an examining or treating physician.”

Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999) (citations omitted);

but see id. at 600 (opinions of non-treating or nonexamining physicians may serve as substantial




PAGE 8 – OPINION AND ORDER
evidence when the opinions are consistent with independent clinical findings or other evidence in

the record).

       1. Dr. Cole

       The ALJ gave little weight to Dr. Cole’s conclusion that Plaintiff had a marked limitation

in her ability to respond appropriately to usual work situations and changes in a routine work

setting. AR 27. The ALJ found that Dr. Cole’s determination was inconsistent with Plaintiff’s

ability to care for her child, prepare simple meals, shop, attend college, and drive a car. Id. It is

not clear, however, how Plaintiff’s ability to care for a child or perform household chores

demonstrates that she would be able to respond appropriately to work situations and changes in a

routine work setting. See Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (“[M]any home

activities are not easily transferable to what may be the more grueling environment of the

workplace, where it might be impossible to periodically rest or take medication.”).

       In addition, despite attending community college in 2012, Plaintiff had to withdraw for

two terms during the 2013-14 school year due to medical problems. AR 686, 826. When Plaintiff

was still attending classes her counselor coordinated with the disability office of the college to

devise accommodations for Plaintiff, such as extra time for taking tests, allowing her to take tests

at home, and extra leeway for missing days of class, which she “always did.” AR 52-53. Despite

stints at Portland Community College and Marylhurst University, Plaintiff never obtained any

educational certificates or degrees. AR 969.

       The Commissioner argues that the “activities required greater ability to respond to a work

setting than Dr. Cole opined.” Def. Br. at 12-13. The Commissioner, however, fails to explain

how any of these activities demonstrate Plaintiff’s ability to respond appropriately to usual work

situations and changes in a routine work setting. Accordingly, the ALJ improperly rejected

Dr. Cole’s opinion.


PAGE 9 – OPINION AND ORDER
       2. LPC Bauman

       Evidence from an acceptable medical source is used to establish whether a claimant has a

medically determinable impairment. 20 C.F.R. § 404.1521. Acceptable medical sources include

licensed physicians, licensed or certified psychologists, licensed optometrists, licensed

podiatrists, and qualified speech-language pathologists. 20 C.F.R. § 404.1502. Evidence from

“other sources,” including, but not limited to, “nurse practitioners, physician assistants, licensed

clinical social workers, naturopaths, chiropractors, audiologists, [and] therapists,” may also be

used to show the severity of a claimant’s impairments and how they affect his ability to

work. SSR 06-03p at *2. To reject evidence from “other sources,” the ALJ must give germane

reasons for doing so. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). Because LPC

Bauman was a licensed counselor, she is considered an “other source.” 20 C.F.R. § 404.1502.

       The ALJ gave the treating opinion of LPC Bauman little weight, finding that it was

“unpersuasive in light of the spotty treatment history leading up to completion of that form.”

AR 28. The fact that Plaintiff was being treated by LPC Bauman less frequently in the two years

leading up to her opinion, however, is not in itself a sufficient basis for rejecting LPC Bauman’s

opinion, given that the ALJ afforded great weight to the opinions of the non-examining doctors,

who never treated Plaintiff. AR 27; see William D. v. Berryhill, No. 6:18-cv-38-SI, 2019

WL 1919170, at *11 (D. Or. Apr. 30, 2019) (“A finding that th[e] treatment histories [of two

nurse practitioners] were insufficient would be inconsistent with the ALJ’s finding that the

opinion of [the examining doctor]—who saw Plaintiff only once and never treated him—was

entitled to great weight.”); Abe L.S. v. Comm’r of Soc. Sec., No. 3:17-cv-00703-AA, 2018 WL

3090198, at *7 (D. Or. Jun. 21, 2018) (holding that a two-month treating relationship was not a

proper basis for rejecting the opinion of a nurse practitioner “particularly considering that the

ALJ relied heavily on the opinions of the non-examining physicians, who had no treating


PAGE 10 – OPINION AND ORDER
relationship with plaintiff.”). Further, the ALJ’s finding was factually incorrect. The ALJ found

that LPC Bauman only treated Plaintiff twice in 2014; the record, however, shows that LPC

Bauman treated Plaintiff at least 30 times in 2014. AR 778-81, 1126-30.

       The Commissioner argues that the ALJ properly relied on the gaps in treatment leading

up to LPC Bauman’s assessment because “‘the longer a treating source has treated [a claimant]

and the more times [the claimant has] been seen by a treating source, the more weight [the ALJ]

will give to the source’s medical opinion.’” Def. Br. at 10 (citing 20 C.F.R. §§ 404.1527(c)(2)(i),

416.927(c)(2)(i)). Nevertheless, the regulatory language relied on by the Commissioner says

nothing about gaps in treatment. Rather, it states that more weight is given based on the overall

length of the treatment relationship and the number of times that a source treated the claimant

over the course of that relationship. The record in this case reflects that LPC Bauman treated

Plaintiff more than 100 times from 2009 through 2016. AR 778-811, 1123-30, 1489-90. The

regulations that the Commissioner relies on indicate that due to LPC Bauman’s extensive

treatment history, greater weight should have been given to her opinion.

       The ALJ also found that LPC Bauman’s opinion was inconsistent with other

contemporaneous treatment notes “which indicated an anxious mood, but no psychomotor

agitation and no memory deficits.” AR 28. Notably, LPC Bauman did not opine that she would

expect psychomotor agitation, and it is not clear how the absence of such symptoms is

inconsistent with her opinion. See AR 1368-70. Additionally, LPC Bauman specifically

concluded that Plaintiff had, at most, slight difficulties with memory. AR 1368. Moreover, in the

two treatment notes that the ALJ relied on, psychiatric mental health nurse practitioner

(“PMHNP”) Dahl noted that Plaintiff was having an increase in panic attacks, was experiencing

increased irritability and anxiety, and that she was hypervigilant and felt “on edge.” AR 1500-05.




PAGE 11 – OPINION AND ORDER
PMHNP Dahl also noted that Plaintiff had experienced a decrease in her ability to concentrate.

AR 1503. Therefore, PHMNP Dahl’s contemporaneous treatment notes were not inconsistent

with LPC Bauman’s opinion. As such, the ALJ improperly rejected the opinion of LPC Bauman.

B. Severe Impairments

       At step two, the Commissioner determines whether the claimant has a “medically severe

impairment or combination of impairments.” Yuckert, 482 U.S. at 140–41; 20 C.F.R.

§ 404.1520(c). “An impairment or combination of impairments can be found ‘not severe’ only if

the evidence establishes a slight abnormality that has ‘no more than a minimal effect on an

individual’s ability to work.’” Smolen, 80 F.3d at 1290 (quoting SSR 85–28). The ALJ found

that Plaintiff’s endometriosis was not severe because “over the longitudinal period, [Plaintiff],

more often than not, appeared in no distress.” AR 21. The record, however, reflects that Plaintiff

frequently reported pelvic pain that was often severe or incapacitating. AR 506, 593, 616, 626,

628, 709, 743, 823, 864, 1041, 1046, 1063, 1150, 1168, 1321. The ALJ also found that Plaintiff

stated that she obtained “great relief” after pelvic floor therapy. AR 21. At that appointment,

Plaintiff also reported that she still had “severe pelvic pain that incapacitates her.” AR 626.

       In addition, the ALJ relied on the fact that injection treatment and pain medications

provided Plaintiff with relief. AR 21. Plaintiff did initially indicate that the injections provided

considerable relief; but, one month later, she explained that the injections had ultimately

provided only “some partial relief” which helped only in the short term. AR 720, 723, 823.

Furthermore, while there were times that Plaintiff reported her pain was managed moderately

well with medication, she subsequently reported worsening endometriosis pain and eventually

underwent a hysterectomy to treat it. AR 1058, 1064, 1083, 1150. Despite the hysterectomy,

Plaintiff’s chronic pain did not improve. AR 1321. Therefore, the record reflects that Plaintiff

suffered from severe, and at times, incapacitating pain from endometriosis. Moreover, Plaintiff


PAGE 12 – OPINION AND ORDER
took extensive measures to treat her endometriosis, including pain medications, physical therapy,

nerve block injections, and two surgeries. AR 506, 626, 669, 723, 823, 1064, 1321. Ultimately,

all of the treatments failed. AR 626, 823, 1058, 1321. Accordingly, Plaintiff’s endometriosis was

not merely a “slight abnormality” that would have “‘no more than a minimal effect on [her]

ability to work.’” Smolen, 80 F.3d at 1290 (quoting SSR 85–28). Thus, the ALJ’s step two

determination was not supported by substantial evidence.

       The Commissioner argues that any error in the ALJ’s step two analysis was harmless

because step two was resolved in Plaintiff’s favor. See, Buck v. Berryhill, 869 F.3d 1040, 1049

(9th Cir. 2017). In formulating the RFC, the ALJ must consider all of a claimant’s impairments,

both severe and non-severe; accordingly, the RFC “should be exactly the same regardless of

whether certain impairments are considered ‘severe’ or not.” Id.; see also SSR 98-8p, 1996

WL 374184, at *5. Although the ALJ was required to consider Plaintiff’s endometriosis—

whether she found it to be severe or not—there is no evidence that the ALJ did so in crafting

Plaintiff’s RFC. Indeed, after concluding that it was not severe at step two, the ALJ’s decision

made no further mention of Plaintiff’s endometriosis or pelvic pain and failed to discuss either in

assessing Plaintiff’s RFC. AR 23-29. Therefore, the ALJ’s error was not harmless.

C. Remand

       Within the Court’s discretion under 42 U.S.C. § 405(g) is the “decision whether to

remand for further proceedings or for an award of benefits.” Holohan, 246 F.3d at 1210 (citation

omitted). Although a court should generally remand to the agency for additional investigation or

explanation, a court has discretion to remand for immediate payment of benefits. Treichler v.

Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099-1100 (9th Cir. 2014). The issue turns on the

utility of further proceedings. A court may not award benefits punitively and must conduct a

“credit-as-true” analysis on evidence that has been improperly rejected by the ALJ to determine


PAGE 13 – OPINION AND ORDER
if a claimant is disabled under the Social Security Act. Strauss v. Comm’r of the Soc. Sec.

Admin., 635 F.3d 1135, 1138 (9th Cir. 2011).

       In the Ninth Circuit, the “credit-as-true” doctrine is “settled” and binding on this Court.

Garrison, 759 F.3d at 999. The court first determines whether the ALJ made a legal error and

then reviews the record as a whole to determine whether the record is fully developed, the record

is free from conflicts and ambiguities, and there is any useful purpose in further proceedings.

Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015). Only if the record has been fully

developed and there are no outstanding issues left to be resolved does the district court consider

whether the ALJ would be required to find the claimant disabled on remand if the improperly

discredited evidence were credited as true. Id. If so, the district court can exercise its discretion

to remand for an award of benefits. Id. The district court retains flexibility, however, and is not

required to credit statements as true merely because the ALJ made a legal error. Id. at 408.

       In this case, the first requisite is met. As discussed above, the ALJ failed to provide

legally sufficient reasons for rejecting evidence and her decision contained errors of law.

However, the second requisite is not met, as the record is not fully developed or free from

conflicts. Although Dr. Cole found that Plaintiff would be markedly limited in her ability to

respond appropriately to usual work situations and to changes in a routine work setting, LPC

Bauman found that Plaintiff had little to no limitations in her ability to respond appropriately to

expected changes in the work setting and routine, and only moderate difficulties in her ability to

respond to unexpected changes. AR 966, 1369. Additionally, while LPC Bauman found that

Plaintiff was substantially impaired in her ability to interact with coworkers and the general

public, Dr. Cole concluded that Plaintiff would be able to function satisfactorily in those areas.

Id. LPC Bauman also opined that Plaintiff would be substantially limited in her ability to




PAGE 14 – OPINION AND ORDER
complete a normal workday and work week without interruptions from psychologically based

symptoms and to perform at a constant pace without an unreasonable number and length of rests.

AR 1369. However, Dr. Winslow and Dr. Kennemer concluded that while Plaintiff’s condition

may cause intermittent tardiness or absence, over the course of weeks, her productivity would be

satisfactory. AR 110, 128. Therefore, the record is still not fully developed and it is not clear that

Plaintiff is, in fact, disabled. Remand for further proceedings is the appropriate remedy.

Treichler, 775 F3d at 1105. (“Where . . . an ALJ makes a legal error, but the record is uncertain

and ambiguous, the proper approach is to remand the case to the agency.”).

       On remand, the ALJ shall: (1) accept Dr. Cole’s opinion and incorporate it into the RFC

or provide legally sufficient reasons for its rejection; (2) accept LPC Bauman’s opinion and

incorporate it into the RFC or provide legally sufficient reasons for discounting it; (3) evaluate

plaintiff’s endometriosis as a severe impairment and incorporate any resulting limitations into the

RFC; (4) conduct any additional proceedings as needed.

                                          CONCLUSION

       The Commissioner’s decision that Plaintiff was not disabled is REVERSED AND

REMANDED for further proceedings.

       IT IS SO ORDERED.

       DATED this 3rd day of May, 2019.

                                                       /s/ Michael H. Simon
                                                       Michael H. Simon
                                                       United States District Judge




PAGE 15 – OPINION AND ORDER
